Citation Nr: 1235560	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  11-09 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a previously denied service connection claim for bilateral hearing loss.

2. Whether new and material evidence has been received sufficient to reopen a previously denied service connection claim for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in from June 1948 to May 1952 and from June 1952 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision that denied service connection for a bilateral hearing loss disability and tinnitus.  

The RO denied the Veteran's original service connection claims for bilateral hearing loss and tinnitus in an April 2008 rating decision, which the Veteran did not appeal.  In August 2009, the Veteran filed a request to reopen his previously denied claims.  The RO reopened the claims, but then denied them on the merits in a January 2010 rating decision.  Notwithstanding the RO's decision to reopen, the Board has a duty to consider the issue of whether new and material evidence has been received sufficient to reopen the case before addressing the service connection issues.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1. In an April 2008 rating decision, the RO denied the Veteran's service connection claims for bilateral hearing loss and tinnitus.  He was notified of his appellate rights and he did not appeal.

2. The evidence associated with the claims file subsequent to the RO's April 2008 rating decision, either by itself or considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim for bilateral hearing loss.

3. The evidence associated with the claims file subsequent to the RO's April 2008 rating decision, either by itself or considered with the previous evidence of record, does relate to an unestablished fact necessary to substantiate the Veteran's claim for tinnitus.

4. The preponderance of the evidence weighs against a finding that the Veteran's tinnitus had its onset in active service or is otherwise related to service


CONCLUSIONS OF LAW

1. The April 2008 rating decision that denied the Veteran's service connection claims for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  

2. Since the April 2008 rating decision, new and material evidence has not been received with respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3. Since the April 2008 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for tinnitus.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4. Tinnitus was not incurred or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  The VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486.

In regard to reopening previously disallowed claims, Kent v. Nicholson requires notice to the Veteran that: explains what constitutes "new and material" evidence; lists the type of evidence needed to substantiate the claim to reopen; and, sets forth the basis for the previous denial of the service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the record reflects that the RO provided the Veteran with the notice required under the VCAA, Dingess, and Kent by letter mailed September 22, 2009.  

The VCAA further provides that VA has a duty to assist the claimant in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion in claims for disability compensation, when such is necessary to make a decision.  See id.  

In this case, the record includes service treatment records, VA and private medical records, and statements in support of the claim.  The Board finds the duty to assist has been satisfied with respect to obtaining relevant evidence, and all identified and authorized records relevant to the matters have been requested or obtained.  There is no indication that any additional pertinent records exist, and the Veteran has not so alleged.

Additionally, although the duty to assist by affording an examination is not required unless and until a claim is reopened, see Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003), the Veteran was provided with a VA examination in December 2009, which was expanded and clarified in an addendum in September 2010.  The Board finds the examination report to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The VA examiner reviewed the claims file, obtained a history from the Veteran, reported her opinion, and provided a supporting rationale for the given opinion.  

The Board has carefully considered the provisions of the VCAA, in light of the record and, for the reasons expressed above, finds that the development of the claim has been consistent with said provisions.  The record as it stands includes sufficient competent evidence to decide the claim to reopen.  Under these circumstances, no further action is necessary to assist the Veteran.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim, which he has done.  See 38 C.F.R. § 3.103 (2011).  He has obtained the assistance of a representative and declined the opportunity to testify at a personal hearing.  

Accordingly, the Board will address the issue on appeal.

Relevant law and regulations

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  Then, if new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2011).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the RO denied the Veteran's service connection claims for bilateral hearing loss and tinnitus in an April 2008 rating decision.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A § 7105 (West 2002); 38 C.F.R. §§  3.104, 20.1103 (2011).  

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Analysis

The evidence of record at the time of the April 2008 rating decision included STRs and VA medical records.  At his enlistment examination, the Veteran's hearing was found to be normal as both ears scored a 15 out of 15 in the test provided.  See Physical Examination dated June 21, 1948.  Audiometric studies were not conducted.  Subsequent examinations continued to find the Veteran's ear normal, and he consistently scored a 15 out of 15 on both whispered and spoken word tests.  See Reports of Medical Examination dated March 19, 1951, April 29, 1952, and June 8, 1952.  The Veteran did not report a history of hearing difficulties or issues with tinnitus.  See Reports of Medical History dated March 19, 1951, April 29, 1952, and June 8, 1952.  Evidence from July 2004 shows the Veteran was diagnosed with mild to moderate bilateral sensorineural hearing loss, and that he was given information on hearing aids.  See VA medical record dated July 21, 2004.  The Veteran also submitted a statement detailing his noise exposure during service as a weapons mechanic on the flight line without hearing protection.  See Veteran's statement dated March 8, 2008. 

The April 2008 RO decision indicated that a denial of service connection for bilateral hearing loss and tinnitus was warranted as there was no evidence showing a relationship between hearing loss and service and no current evidence of tinnitus. Therefore, the question before the Board is whether the record contains any additional evidence, received since April 2008, that bears directly and substantially on either of these prior matters (i.e. a nexus between current bilateral hearing loss and service and current evidence of tinnitus and a nexus to service).

After reviewing the record, and for the reasons set forth below, the Board is of the opinion that new and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has not been received; however, with respect to the Veteran's claim for tinnitus, new and material evidence has been received.

Since the April 2008 rating decision, the Veteran has supplemented the evidence of record with VA and private medical records, which show a current bilateral hearing loss diagnosis and detail the Veteran's self-described noise exposure.  See Heartland Health record dated December 11, 2008.  Photographs of the Veteran during active duty service were also submitted.  See statement received August 28, 2009.  The statement also explained that the Veteran had the symptoms of tinnitus at discharge.  He said he was asked at the time whether he heard ringing, and he answered that he did not because he actually heard clicking, however, he did not make this clarification at the time.  See Statement received August 28, 2009.  On VA examination, it was determined that the Veteran had tinnitus connected to the bilateral hearing loss, but that the hearing loss was not connected to service due to the length of time -over fifty years-between separation and diagnosis.  See VA examination and addendum dated December 4, 2009, and September 14, 2010.  

Additionally, upon certification to the Board, the Veteran argued that acoustic trauma can cause a delayed onset in hearing loss, and referred to a journal article.  A copy of the article was received by the Board, the Veteran having waived initial RO consideration of this argument.  See Letter dated August 21, 2012.  The article, entitled "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss" and contained in the November 11, 2009, issue of the Journal of Neuroscience, concluded that acoustic trauma can cause acute loss of afferent nerve terminals and delayed degeneration of the cochlear nerve, suggesting that noise-induced damage has progressive consequences.  See id.  

In regard to evidence pertaining to bilateral hearing loss, the private medical record showing a hearing loss diagnosis is duplicative of the evidence of record prior to the April 2008 rating decision.  The photographs of the Veteran showing him working around aircraft during active duty are not material to the issue of whether the Veteran's current hearing loss disability is related to his time in the service.  The VA examination report's negative nexus opinion is new, however, it is unfavorable to the Veteran's claim and supports the previous denial, so cannot be used as a basis to reopen.  See Villalobos v. Principi, 3 Vet. App. 450 (1992).  Finally, to the extent the Veteran is arguing that the article regarding delayed degeneration of the cochlear nerve after noise exposure establishes a connection between his bilateral hearing loss and his time in the military, the Board is not persuaded.  The article was submitted without a competent medical opinion setting forth how the Veteran's particular situation is similar to the subjects of the study, and the article alone is too general in nature to show the Veteran's exposure to noise in service caused his current hearing loss.  Sacks v. West, 11 Vet. App. 314, 317 (1998) (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Indeed, the article described a study conducted on animal subjects, which led to a hypothesis that the findings would be replicated in humans.  The Board does not find this newly received evidence to be new and material.  See 38 C.F.R. § 3.156(a) (2011).

In regard to evidence pertaining to tinnitus, the Board observes that prior to the April 2008 rating decision, the record did not contain evidence that the Veteran had been diagnosed with tinnitus.  Since that decision became final, the Veteran attended a VA examination, where he was diagnosed with tinnitus.  The Board finds this evidence is new and that it relates to an unestablished fact necessary to substantiate the claim, and so it is also material.  See 38 C.F.R. § 3.156(a) (2011).  Therefore, the Veteran's service connection claim for tinnitus is reopened.

Upon determining that new and material evidence has been received, the claim must be evaluated on its merits, unless the VA's statutory duty to assist the claimant in the development of the claim has not been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  Here, the Board finds that VA has satisfied its duty to notify and to assist under the VCAA, as discussed in more detail above.

The Veteran has shown that he has been diagnosed with tinnitus. See VA examination dated December 14, 2009.  Thus, the first prong of service connection as set forth in Shedden is met.  The second and third prongs requires an injury, disease, or incident in service (such as acoustic trauma) and competent evidence showing a causal relationship between the current diagnosis and service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board will concede exposure to acoustic trauma in service given the Veteran's military occupationalty.  As to the third prong, the VA examiner, in the September 2010 addendum, opined that because there were no complaints of tinnitus in the Veteran's medical records until 2004, over fifty years since separation from service, that it is less likely that his current diagnoses are connected to service.  The Board finds this examination report, which was authored by an audiologist who reviewed the pertinent evidence of record and examined the Veteran, is probative evidence weighing against the Veteran's claim.

The Board acknowledges the Veteran's lay statements regarding etiology.  Although the Veteran is competent to attest to his tinnitus symptomatology, as a lay person, he has not been shown to have the requisite medical knowledge or training to be capable of rendering an opinion as to the cause or etiology of any current disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr, 21 Vet. App. at 309; Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Thus, the Board cannot consider as competent evidence the Veteran's opinion that his current tinnitus disability was caused by in-service noise exposure, as this is a determination that is medical in nature and therefore requires medical expertise.  See Id.; see also Barr, 21 Vet. App. at 303; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, it is outweighed by the findings in the December 2009 VA examination report and September 2010 addendum discussed above.

While the Veteran is not competent to provide a conclusive opinion as to the cause of his tinnitus, he is competent to provide testimony as to the presence and history of these disabilities, as this is a matter within the Veteran's first-hand experience.  See Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469-71.  It is important to note that medical evidence is not necessarily required to establish a continuity of symptomatology, and a showing of continuity of symptomatology can be used to fulfill the second and/or third prong of service connection.  See Davidson, 581 F.3d at 1316; 38 C.F.R. § 3.303(b) (2011); see also Savage, 10 Vet. App. at  495-97.  However, for the following reasons, the Board finds that the Veteran's statements asserting continuity of symptomatology of tinnitus since service are not sufficient to overcome the evidence weighing against the Veteran's claim.

The Veteran has asserted in a statement to VA and to the VA examiner that when he was asked about "ringing" in the ear during his service examinations, he answered in the negative because what he was experiencing was more akin to a "hum" or a "buzz" than a "ring."  Since he was asked specifically about ringing and not those other noises, he did not elaborate, which explains why there are no records showing tinnitus.  See Statement dated August 28, 2009.  In Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the Court held that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, although the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  In this case, however, there is contemporaneous medical evidence that contradicts the Veteran's assertions-specifically, the Veteran's Reports of Medical History accompanying his April 1952 discharge examination and his June 1952 Air National Guard enlistment examination.  In these reports, the Veteran denied any ear, nose, and throat trouble.  The Board places greater weight on the history the Veteran presented to medical professional for treatment purposes years ago than on recent statements to VA in connection with his claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Given that there are no clinical findings of tinnitus in service or until December 2009, after he filed his claim for service connection, and that his statements of symptomatology were not provided until after his claim for tinnitus was initially denied, the Board does not find the Veteran's assertions of continuity to be credible.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  As such, the Veteran's lay statements are outweighed by the medical evidence in this case.

Thus, apart from the Veteran's statements made in connection with this claim and the fact that in-service noise exposure has been established, there is no evidence of record showing that tinnitus manifested in service and continued to be present up to the current claim.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and the Board regrets that service connection for tinnitus must be denied.  See 38 
C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 55. 



ORDER

The application to reopen a claim of entitlement to service connection for bilateral hearing loss is denied.

The application to reopen a claim of entitlement to service connection for tinnitus is granted.

Entitlement to service connection for tinnitus is denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


